COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-15-00188-CV


Diep Tuyet Vo and Van Ba Nguyen            §    From the 141st District Court

                                           §    of Tarrant County (141-265887-13)
v.
                                           §    May 12, 2016

Karen Vu                                   §    Opinion by Justice Gabriel

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants Diep Tuyet Vo and Van Ba Nguyen

shall bear the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Lee Gabriel
                                           Justice Lee Gabriel